Citation Nr: 1129698	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left wrist fracture and residuals thereof.

4.  Entitlement to service connection for a right wrist fracture and residuals thereof.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1993, and January 1996 to August 2006 with additional service in the Air Force Reserves and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran was previously provided a VA general medical examination in November 2006.  However, that examination was not adequate because the examiner did not provide etiological opinions and rationales.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered).  Therefore, for the reasons discussed herein, the Board finds that, with respect to all of the Veteran's claimed disorders, a remand is necessary in order to afford her a VA examination to determine the current nature and etiology of such disorders.

The Board finds that a medical examination is warranted for the Veteran's claimed bilateral knee disorders.  Specifically, a VA examiner diagnosed the Veteran with bilateral congenital genu valgus deformities of the knees with symptomatology in November 2006.  Additionally, the Veteran's service treatment records establish that she was diagnosed with bilateral patellofemoral syndrome in service from January 2006 through May 2006 and put on profile because of that disorder; she was also diagnosed with chondromalacia patella of the left knee in service in August 2005.  Finally, the Veteran's lay statements throughout the pendency of her claim indicate that her claimed disability or symptoms may be associated with her in-service bilateral knee disorders.  Therefore, an examination is necessary in order to determine the current nature and etiology of any bilateral knee disorder found to be present.

With respect to the Veteran's diagnosed congenital genu valgus deformities of the knees, the Board notes that congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only exception to this provision is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  VAOPGCPREC 82-90 also provides that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists a claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).   Therefore, the VA examiner should offer an opinion as to whether the Veteran's congenital genu valgus deformities of the knees was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect or that such resulted in aggravation (worsening) beyond the natural progress of the disease.

A medical examination is also warranted for the Veteran's claimed bilateral wrist disorders.  Specifically, a VA examiner diagnosed the Veteran with a right wrist distal ulnar fracture and a left wrist fracture in November 2006.  Additionally, the Veteran's service treatment records establish that she reported symptoms of pain in both wrists in service in May 2005, as well as a minor reaction in her left wrist in January 1990 after it had been grabbed in an apparent assault.  Finally, the Veteran's lay statements throughout the pendency of her claim indicate that her claimed disability or symptoms may be associated with her in-service bilateral wrist disorders.  Additionally, with respect to the Veteran's wrists, VA has obtained additional evidence-a commanding officer's July 2007 statement that the Veteran "severely injured both wrists" in the line of duty while rollerblading.  This evidence was not available at the time of the November 2006 VA examination, and warrants consideration.  Therefore, an examination is necessary in order to determine the current nature and etiology of any bilateral wrist disorder found to be present.  In this regard, the Board further notes that the record reflects that the Veteran fractured her left wrist prior to service and, as such, an examination is necessary in order to determine whether such disorder pre-existed her entry to service and if it was aggravated beyond the natural progression during service.

A medical examination is also warranted for the Veteran's claimed low back disorder.  In this regard, a VA examiner diagnosed the Veteran with thoracic spine osteoarthritis in November 2006.  Additionally, the Veteran's service treatment records establish that she reported symptoms of back pain in service in June 1991.  Finally, the Veteran's lay statements throughout the pendency of her claim indicate that her claimed disability or symptoms may be associated with her in-service back disorder.  

The Board further finds that a VA examination of the Veteran's spine is required in light of the presumption of service connection that applies when arthritis becomes manifest to a degree of 10 percent or more within 1 year of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In the instant case, although VA examiner diagnosed the Veteran with thoracic spine osteoarthritis and mild degenerative changes of the lower thoracic spine based on x-ray evidence, the examiner also concluded that there were no objective findings of radiculopathy and no objective findings to support a lumbar condition.  Examination is required to resolve the apparent conflict between those diagnoses.

Additionally, the Veteran has indicated that she receives treatment at Tyndall Air Force Base as a dependent.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed disorders since service.  Thereafter, any identified records, to include those from Tyndall Air Force Base, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Tyndall Air Force Base where the Veteran receives treatment as a dependent.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA orthopedic examination by an appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner must identify all left knee, right knee, left wrist, right wrist, and back disorders found to be present.  

For each diagnosed left and/or right knee disorder, the examiner should address the following inquiries:

(A)  Whether it was as least as likely as not that the Veteran's congenital genu valgus deformities of the knees were subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect or that such resulted in aggravation (worsening) beyond the natural progress of the disease.

(B)  Whether it is at least as likely as not that any other acquired bilateral knee disorder is related to the Veteran's military service, to include her diagnosed bilateral patellofemoral syndrome and/or chondromalacia patella of the left knee.

For each diagnosed left and/or right wrist disorder, the examiner should address the following inquiries:

(A)  With respect to the Veteran's left wrist fracture, the examiner should state whether such clearly and unmistakably pre-existed her entry into any period of active duty.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing left wrist fracture did not undergo an increase in the underlying pathology during service, i.e., was aggravated during any period of active duty?
 
If there was an increase in severity of the Veteran's left wrist fracture during any period of active duty, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's left wrist fracture is casually related to any incident of service?
(B)  With respect to the Veteran's any other diagnosed left and/or right wrist disorder (i.e., other than a left wrist fracture), the examiner should opine whether it is at least as likely as not related to her military service, to include her in-service wrist complaints.

For each diagnosed back disorder, the examiner should address the following inquiries:

(A) Whether it is as least as likely as not that any diagnosed back disorder is related to the Veteran's military service, to include her in-service complaints of back pain.
   
(B)  The examiner should also indicate whether the Veteran had arthritis of the back within one year of her service separation in August 2006 and, if so, s/he should describe the manifestations.  In this regard, the examiner is requested to reconcile the November 2006 X-ray findings resulting in a diagnosis of thoracic spine osteoarthritis and mild degenerative changes of the lower thoracic spine as well as the VA examiner's determination that there were no objective findings of radiculopathy and no objective findings to support a lumbar condition.
   
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

